November 29, 2010 Stillwater Mining Company 1321 Discovery Drive Billings, MT 59102 Re: Micon International Limited – Consent for Reference in Form S-3 Filing Gentlemen: Micon International Limited (“Micon”) hereby consents to the incorporation by reference in this Registration Statement on Form S-3 of Stillwater Mining Company and in the related prospectus and any prospectus supplements filed thereunder (collectively, the “Registration Statement”) of the references to Micon in regards to work performed for Marathon PGM Corporation. Micon further consents to the reference to Micon under the headings titled “Experts” in the Registration Statement. Please contact us if you require further assistance. Sincerely, /s/ Richard M. Gowans Richard M. Gowans P.Eng. President MICON INTERNATIONAL LIMITED
